BLACKMAR, J.,
dissenting.
The trial judge’s remarks are improper, under the standard of State v. Cross, 594 S.W.2d 609 (Mo. banc 1980), but I am totally unable to see how his words could possibly indicate that he anticipated or expected a verdict of guilty, or how there was any prejudice. The jury should not be . surprised at the judge’s indication that he would comply with the standards set by the appellate courts.
Although the cases present substantive factual issues, I cannot see how the remarks make verdicts of guilty more likely. No other reversible error appears and I would affirm the judgments of conviction.